ACCEPTED
                                                                              01-15-00890-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        12/2/2015 11:13:21 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK

                                In The
                         Court of Appeals
                               For The                       FILED IN
                                                      1st COURT OF APPEALS
                      First District of Texas             HOUSTON, TEXAS
                                                      12/2/2015 11:13:21 PM
                                                      CHRISTOPHER A. PRINE
                           _____________                       Clerk


                         NO. 01-15-00890-CV
                          _____________

 Angel Mortgage Income Resources and Preston Julian, Appellants

                                  V.

                    Rose Guidry Kinsey, Appellee

____________________________________________________________

                 On Appeal from the 164th Court
                       Harris County, Texas
                Trial Court Cause No. 2014-31312
____________________________________________________________
     PARTIES’ NOTIFICATION TO COURT OF MEDIATOR

     The parties have agreed that the following person will mediate this

cause:

          Mediator’s name: Paul D. Clote

          State Bar of Texas identification number: 04407300

          Mailing address: 1221 Lamar Street Suite 1090
                           Four Houston Center
                           Houston, TX 77010-3038

          Telephone number: 713-659-2800
           Fax number: 713-654-0052

           e-mail address: p.clote@clotelaw.com


Respectfully Submitted,


/s/ James A. Gray III
James A. Gray III
THE GRAY FIRM, PLLC
TBA No. 2410071
6302 Drayton Hall
Missouri City, Texas 77459
Telephone: (713) 598-0688
Facsimile: (800) 496-9577
Counsel for ANGEL
MORTGAGE INCOME RESOURCES
and PRESTON JULIAN

/s/ Marie Jamison
Marie Jamison
WRIGHT & CLOSE, L.L.P.
TBA No. 24044647
One Riverway, Suite 2200
Houston, Texas 77056
Telephone: (713) 572-4321
Facsimile: (713) 572-4320
jamison@wrightclose.com
Counsel for ROSE GUIDRY KINSEY




                                  2